Exhibit 10.19(c)

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

AMENDED AND RESTATED JOINT DEVELOPMENT AND SUPPLY AGREEMENT AMENDMENT NO. 2
ViewRay Incorporated, a Delaware corporation (“ViewRay”), and EUROMECHANICS
GmbH, a German corporation (referred to for purposes of the Agreement as
“3D Line”) entered into the certain Amended and Restated Joint Development and
Supply Agreement as of May 15, 2008 (the “Effective Date”), as amended by the
certain Amendment No. 1 entered into by the parties effective as of August 13,
2008 (as amended, the (the “Agreement”).

Pursuant to Section 9.3 of the Agreement, the parties wish to enter into this
Amendment No. 2 to the Agreement (“Amendment No. 2”) effective as of
November 27, 2009 (“Amendment Date”). Capitalized terms used in this Amendment
No. 2 and not defined herein are used with the meanings ascribed to them in the
Agreement.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 2, the Parties agree as follows:

1. Amendment of 3D Line Development Obligations. Section 2.1(a) of the Agreement
is hereby amended to read in full as follows:

“2.1 Development of 60-Leaf MLCs. (a) 3D Line will perform a development program
(the “Program”) directed toward the development of 60-Leaf MLCs that meet the
Specifications (including the documents referenced therein). The Program will be
performed in two iterations with 3D Line delivering to ViewRay: (i) within four
(4) months after the Effective Date, complete design plans for the 60-Leaf MLCs
that are suitable for manufacturing 60-Leaf MLCs that conform to the
Specifications; (ii) [intentionally omitted]; (iii) within one (1) month after
ViewRay makes the payment under Section 2.2(b) “final” design plans for the
60-Leaf MLCs that conform to the Specifications that include detailed
engineering and fabrication information sufficient to enable commercial scale
manufacture; and (iv) within two (2) months after ViewRay makes the payment
under Section 2.2(c), but not later than January 15, 2010 unless ViewRay
notifies 3D Line that ViewRay is willing to accept a later delivery date, three
(3) 60-Leaf MLCs that conform to the Specifications (each, a “Deliverable”).

2. Amendment to Specifications for purposes of ViewRay Development Funding
Obligation. Section 2.1 of the Agreement is hereby amended to add new
Section 2.1(d) to the end of Section 2.1 to read in full as follows:

“(d) It is understood and agreed that for purposes of the 60-Leaf MLC
Deliverables that 3D Line will provide to ViewRay pursuant to
Section 2.1(a)(iv), satisfaction of the Specifications under Section 2.1(c)
shall be made (i) without reference to the requirement that such 60-Leaf MLCs be
capable of [***] (as provided in Section 2.8 of Attachment 1); (ii) with
Section 2.7 of Attachment 1 being revised to provide that the MLC may employ
[***] (rather than [***] as currently provided in Section 2.7 of Attachment 1);
(iii) with Section 2.12 of Attachment 1 being revised to provide that the [***]
(rather than [***] as currently provided in Section 2.12 of Attachment 1); and
(iv) with Section 2.14 of Attachment 1 being revised to provide that the [***]
(rather than [***] as currently provided in Section 2.14 of Attachment 1). It is
understood and agreed that this Section 2.1(d) shall not apply to the 60-Leaf
MLCs to be supplied to ViewRay pursuant to Section 2.5. It is further understood
and agreed that the 60-Leaf MLC



--------------------------------------------------------------------------------

Deliverables that 3D Line will provide to ViewRay pursuant to Section 2.1(a)(iv)
must be delivered to ViewRay by January 15, 2009 unless ViewRay notifies 3D Line
in accordance with Section 2.1(a)(iv) that ViewRay is willing to accept a later
delivery date and failure to deliver such Deliverables by such date (or such
later date specified by ViewRay in accordance with Section 2.1(a)(iv)) shall
permit ViewRay to terminate this Agreement in accordance with the last sentence
of Section 2.1(b) and demand a refund of the [***] payment under
Section 2.2(b).”

3. Amendment of ViewRay Funding Obligation. Section 2.2 of the Agreement is
hereby amended to read in full as follows:

“2.2 Development Funding. (a) ViewRay will pay 3D Line the then U.S. Dollar
equivalent of €[***] within three (3) days of the Effective Date for the
engineering services required to develop/ deliver the Deliverable described in
Section 2.1(a)(1).

(b) ViewRay will pay 3D Line the then U.S. Dollar equivalent of €[***] within
fifteen (15) days of the Amendment Date. This €[***] payment shall be credited
against the payment due 3D Line under Section 2.2(c) for the 60-Leaf MLCs to be
supplied to ViewRay pursuant to Section 2.1(a)(iv).

(c) The price for the 60-Leaf MLCs to be supplied to ViewRay pursuant to
Section 2.1(a)(iv) shall be [***]; the price for the 60-Leaf MLCs to be supplied
to ViewRay pursuant to Section 2.5, shall provide that the cost of the
Section 2.1(a)(iv) Deliverables will be adjusted accordingly if the [***]. If
the parties are unable to agree upon such pricing then they shall fix such
pricing at 3D Line’s Cost of Goods Sold [***]. “3D Line’s Cost of Goods Sold”
shall mean the [***] (it being understood that the [***]), [***] (including
[***] 60-Leaf MLCs) plus [***] allocated to the 60-Leaf MLCs in accordance with
[***]. The fully-allocated cost of manufacturing shall not include [***] (that
3D Line or any third party may have) or [***] including, by way of example only,
[***]. It is understood and agreed that in the event and to the extent that the
Supply Agreement the parties enter into pursuant to Section 2.5 is structured so
that 3D Line does not manufacture the leaves that are used in the MLCs or does
not manufacture other subassemblies for such 60-Leaf MLCs that are within the
scope of 3D Line’s responsibilities during the Program, then the pricing under
Section 2.5 and the Supply Agreement shall be adjusted so that the costs of
leaves or other subassemblies manufactured or supplied by any third party if
paid by ViewRay shall be deducted from the price paid 3D Line for such MLCs; the
intention of the parties being that 3D Line shall be compensated for the work it
actually performs with respect to the manufacture and supply of the 60-Leaf MLCs
and shall not be compensated at any “mark-up” for work performed by third
parties with respect to such 60-Leaf MLCs, such third party work (if not paid to
such third party by ViewRay) being priced at the direct cost to 3D Line for such
leaves or other subassemblies.”

4. Amendment of Commercial Supply Exclusivity Obligation. Section 2.5 of the
Agreement is hereby amended to read in full as follows:

“2.5 Success Criteria; Commercial Supply. (a) If the 60-Leaf MLCs delivered
pursuant to Section 2.1(a)(iv) conform to the Specifications and are the subject
of ViewRay Acceptance, then (i) ViewRay shall purchase its [***] 60-Leaf MLCs
from 3D Line and (ii) for a period of five (5)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

years from the date ViewRay takes delivery of [***] 60-Leaf MLCs from 3D Line,
ViewRay will provide 3D Line with a right of first offer to supply ViewRay’s
requirements for 60-Leaf MLCs on the terms and conditions to be set forth in a
Supply Agreement to be negotiated, executed and delivered by the parties after
the Effective Date (the Supply Agreement). Attached hereto as Attachment 2 is a
term sheet that sets forth certain of the terms that the parties have agreed
will be incorporated into the Supply Agreement. Upon execution and delivery by
the parties of the Supply Agreement, the Supply Agreement shall supersede all of
the terms and provisions of Attachment 2.

(b) If the 60-Leaf MLCs delivered pursuant to Section 2.1(a)(iv) do not conform
to the Specifications or if ViewRay and 3D Line determine during the course of
the Program that the results of the Program are unsatisfactory; which
determination shall be made with reference to the prospects for realizing
60-Leaf MLCs that meet the Specifications then in each case they may mutually
agree to terminate the Program under Section 9.2(b). If the parties do not agree
with respect to termination of the Program, they shall resolve such dispute
using the procedure specified in Section 10.2(a)-(b).

(c) It is understood and agrees that the 60-Leaf MLCs delivered pursuant to
Section 2.1(a)(iv) shall not conform to the Specifications for purposes of this
Section 2.5 and that accordingly ViewRay shall not be obligated to observe the
provisions of Section 2.5(a) with respect to purchasing its [***] 60-Leaf MLCs
from 3D Line or providing 3D Line with a right of first offer to supply
ViewRay’s requirements for 60-Leaf MLCs under Attachment 2 or the Supply
Agreement. Notwithstanding the foregoing, 3D Line shall be obligated to supply
if ViewRay and 3D Line mutually agree upon terms for 3D Line to manufacture and
deliver three (3) 60-Leaf MLCs, the provisions of Section 2.5(a) with respect to
ViewRay purchasing its initial [***] 60-Leaf MLCs from 3D Line and providing
3D Line with a right of first offer to supply ViewRay’s requirements for 60-Leaf
MLCs under Attachment 2 or the Supply Agreement shall take effect.”

5. Change of ViewRay Notice Address: Pursuant to Section 9.7 of the Agreement,
ViewRay’s address in the signature block of the Agreement is hereby amended to
the address that appears below for purposes of all notices under the Agreement.

6. Ratification. Expect to the extent expressly amended by this Amendment No. 2,
all of the terms, provisions and conditions of the Agreement are hereby ratified
and confirmed and shall remain in full force and effect. The term “Agreement”,
as used in the Agreement, shall henceforth be deemed to be a reference to the
Agreement as amended by this Amendment No. 2.

7. General. This Amendment No. 2 may be executed in counterparts, each of which
will be deemed an original with all such counterparts together constituting one
instrument.

[remainder of this page intentionally left blank]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Amendment No. 2 to be executed
on their behalf by their duly authorized representatives intending it to take
effect as an instrument under seal as of the Amendment Date.

 

VIEWRAY INCORPORATED     EUROMECHANICS GmbH By   /s/ Authorized Signatory for
Greg Ayers 16-12-09     By   /s/ Roman Harmansa 16-12-09  

Greg Ayers

President and Chief Executive Officer

     

Roman Harmansa

General Manager

Notice Address:

ViewRay Incorporated

2 Thermo Fisher Way

Oakwood Village OH

Attn: President and CEO

   

Notice Address:

EUROMECHANICS GmbH

Schonbrunner Strasse 2, D-90592

Schwarzenbruck, Germany

Attn: General Manager (Geschaftsfurher)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.